Citation Nr: 1707597	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-23 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for cardiovascular disease, to include mitral valve replacement and congestive heart failure.

2. Entitlement to a rating in excess of 10 percent for bilateral otitis media.

3. Entitlement to an increased (compensable) rating for bilateral conductive hearing loss (formerly diagnosed as deafness, conductive, left).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from January 2008 and April 2009 rating decisions in which the RO, inter alia, denied service connection for cardiovascular disease, denied a rating in excess of 10 percent for bilateral otitis media, and denied a compensable rating for bilateral conductive hearing loss.  In February 2008 and June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009 and September 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009 and September 2009.  After the Veteran submitted additional evidence, in August 2013 and October 2013, the RO issued a supplemental SOC (SSOC) reflecting continued denial of the service connection for cardiovascular disease claim.

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Boston RO.  A transcript of that hearing is of record.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdication (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

In light of the Veteran's testimony during the November 2016 Board hearing, and the Board's review of the claims file, further AOJ action on the claims on appeal is warranted.  

With respect to the increased rating claims, the Veteran has indicated worsening of his service-connected bilateral otitis media and bilateral conductive hearing loss disabilities, since his February 2009 VA audiology examination, and has requested a new VA examination.  Specifically, at the November 2016 hearing, he testified that his service-connected hearing disabilities have worsened since the February 2009 VA audiology examination. 

In light of the Veteran's statements and the possible worsening of both service-connected disabilities on appeal, the Veteran should be afforded a new VA audiology examination to obtain information as to the current nature and severity of his service-connected bilateral otitis media and bilateral hearing loss disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the increased rating claims.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination(s)sent to him by the pertinent medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

The claims file includes VA treatment records from the Bedford VA Medical Center, dated through May 2011; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent evaluation and/or treatment of the Veteran from the VA Fargo Health Care System dated since February 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Notably, in correspondence received in October 2013 the Veteran stated, " I 100 percent believed and it was confirmed by a Doctor that the problems in my heart are well in reason to believed they were caused by contaminated water at Camp Lejeune . .  . ."  However, no written opinion in this regard is associated with the claims file.  On remand, the AOJ should invite the request that the Veteran provide further information about this medical opinion and attempt to obtain it. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of the higher claims should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from Bedford VA Medical Center (since May 2011) all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  Invite the Veteran to submit a written opinion pertaining to heart referenced in October 2013 correspondence .  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology evaluation by an appropriate professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the audiologist/physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted. The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies. The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

With respect to bilateral otitis media, the examiner should clearly describe the nature and degree of any and all symptoms caused by otitis media-to include whether the disability is suppurative (pus producing or purulent) or nonsuppurative (non-pus producing).

The examiner should fully describe the functional effects of the Veteran's bilateral otitis media and bilateral conductive hearing loss disabilities on his activities of daily living, to include employment. 

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)n-preferably, any notice(s) of the examination-sent to him by the pertinent VA medical facility.

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.
If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the increased rating claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 
Otherwise, readjudicate each claim in light of all pertinent evidence (to include all evidence added to the electronic file(s) since the last adjudication and any additional evidence  received pursuant to this remand) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Hart (cited above)), is appropriate. 

8. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



